IN THE
                         TENTH COURT OF APPEALS


                                No. 10-16-00170-CR
                                No. 10-16-00171-CR

                        IN RE HERMAN LEE KINDRED


                                Original Proceeding


                          MEMORANDUM OPINION


       Petitioner, Herman Lee Kindred, asks this Court to compel the clerk of Bell County

to forward Kindred’s petitions or supplemental petitions for writs of habeas corpus to

this Court. Even if the action was necessary to otherwise protect our jurisdiction to

consider the matter, this Court of Appeals has no jurisdiction over a matter pending in

Bell County absent extraordinary circumstances not applicable here. See TEX. GOV'T CODE

ANN. § 22.201(k) (West 2004).

       Accordingly, Kindred’s petitions for writ of mandamus are dismissed for want of

jurisdiction.


                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeals dismissed
Opinion delivered and filed June 9, 2016
Do not publish
[CR25]




In re Kindred                              Page 2